DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 2/18/22.  Claim 20 is cancelled; claims 1-2, 8-11 and 17-20 are amended; claims 1-19 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of independent claims 1 and 10 cannot be reasonably ascertained by one ordinary skill in the art. The claimed “reference shape” is not positively recited as being a region of the faceplate. The specification describes the “reference shape” as an “outline” and “projected onto the faceplate” (PG Pub. No. 20210077868 – paragraphs [0065], [0093]). It is recommended to add amendment to the following affect: “wherein the faceplate comprises a region defined by a reference shape”.  Moreover, the phrasing of the following creates scope confusion differentiating between positively recited structure, functional language, and product by process limitations: “a first heat affected zone is applied to the faceplate” that “changes a physical grain structure” and the grain “transforms back” suggest functional limitations.  Applicant’s arguments state that the “spot weld” is a structural limitation. However, the specification teaches that the spot weld is removed, grinded, smoothed prior to polishing so no mass is added to the faceplate. Is applicant claiming an intermediate product with the spot weld bead still not removed? If not, how can the spot weld itself be considered a structural limitation if it is removed or grinded so that no mass is added? It is recommended to positively recite the first heat affected zone as a part of the faceplate, and positively recite the intended grain structure of the faceplate as these are defined structural limitations. Claims 2-9 and 11-19 are rejected based on their dependency to 1 and 10, respectively. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pub. No. 2019/0201754) in view of Chiang et al. (US Pub. No. 2007/0173346)
With respect to claims 1-19, Hoffman teaches the following structure: a driver golf club head 100 comprising: a faceplate 143 (as part of face portion 142)  and a body 110, the body 110 comprising a sole 117, a crown 119, a heel end 116, and a toe end 114 (paragraphs [0137, [0140]-[0141]); wherein: the sole is in a ground plane at address; the crown is opposite the sole; the heel end is opposite the toe end and perpendicular to the sole and the crown (Fig.’s 1-2); the faceplate comprises a geometric center that is equidistant from the crown and the sole, and equidistant from the heel end and the toe end (inherent); and the faceplate defines a loft plane, wherein the loft plane intersects the ground plane and is tangent to the geometric center (inherent). 
Hoffman further teaches using local stiffeners that add rigidity to the face to lower the CT at desired areas that have a CT above the USGA threshold (Fig. 29; paragraphs [0243]-[0254]). Admittedly, Hoffman does not expressly teach the use of a spot weld to provide the rigidity. However, Chiang et al. disclose wherein it is a known technique to use a spot weld (laser, plasma) to treat certain portions of the face for purposes of increasing the rigidity (paragraphs [0005]; [0032]-[0034]; Fig.’s 5, 7-8). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a spot weld to the face to increase stiffness/reduce CT. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results. One ordinary skill in the art would recognize that the spot welding could be a substitution for the local stiffeners of Hoffman, or, used in conjunction with them. The motivation to combine is to expectantly provide a desired local rigidity in an easy and convenient manner. The proposed modification is considered to have a reasonable expectation of success as both references teach adjusting the face rigidity. 
Hoffman teaches wherein the local stiffeners can also be adjusted to refine the CT at that location to a desired target CT. Hoffman is not limiting in its positioning locations of the stiffeners and further teaches adjusting CT where it “is desired” (See paragraphs [0192]-[0193], [0197], [0211]-[0218], [0223], [0227], [0231], [0246], [0248], [0253]-[0254]). Moreover, the combination of Hoffman as modified by Chiang et al. will inherently produce heat affected zones at certain reference shapes where the spot weld is applied. Admittedly, Hoffman or Chiang et al. does not describe the locations of these applied local stiffeners using the creative positional phrasing of the claimed reference shape locations. However, the position of the local stiffening is an obvious design choice based on the desired CT at that region – See Ex Parte Clapp, 227 USPQ 972, 073 (Bd. Pat. App. & Int. 1985). Moreover, per MPEP 2144.04 - In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the instant case, applicant does not provide any significant criticality to one actual location for the applied spot weld. Rather, applicant, like Hoffman, teaches wherein the localized stiffness should be applied at the location where CT is desired to be reduced. Again, the actual location of the applied spot weld is considered to be obvious based on the designer’s desire to lower CT at that location.  Indeed, one ordinary skill in the art recognizes that the USGA sets CT limits. Wherever the CT value is at your beyond that permitted by the USGA, this location will obvious be the desired location for the local stiffening (which is performed by spot welding via teaching of Chiang et al.). Regarding the claimed size of the heat effected zone, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, the size of the heat effective zone can be adjusted as needed to increase rigidity. Hoffman expressly teaches wherein the CT is intended to be close to the USGA limits without being non-conforming. As such, one ordinary skill in the art would have found it obvious to provide a small heat affected zone so the face remains HOT (i.e. high CT). 
Lastly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the faceplate of Hoffman is configured of having the local spot weld of Chiang et al., which will then, based on the metallic material of the faceplate (paragraphs [0163]-[0167]), change a physical grain structure of the first heat affected zone from an equiaxed, circular microstructure to a dendrite microstructure; and the physical grain structure transforms back to the equiaxed, circular microstructure away from the spot weld, in addition to claimed grain of claims 6 and 15. Moreover, per MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties and functions are presumed to be inherent. See also Titanium Metals Corp. v. Banner, 778 f.2d 775,227 USPQ 773 (Fed. Cir. 1985).  

Response to Arguments
5.	Applicant’s arguments with respect to the prior art rejection of the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed 2/18/22 with respect to 112(b) have been fully considered but they are not persuasive.  As stated above in Section 2: The scope of independent claims 1 and 10 cannot be reasonably ascertained by one ordinary skill in the art. The claimed “reference shape” is not positively recited as being a region of the faceplate. The specification describes the “reference shape” as an “outline” and “projected onto the faceplate” (PG Pub. No. 20210077868 – paragraphs [0065], [0093]). It is recommended to add amendment to the following affect: “wherein the faceplate comprises a region defined by a reference shape”.  Moreover, the phrasing of the following creates scope confusion differentiating between positively recited structure, functional language, and product by process limitations: “a first heat affected zone is formed at or near the one or more locations, each heat affected zone location thereafter comprising a characteristic time value lower than or equal to the threshold characteristic time value, wherein; the first heat affected zone is formed where a spot weld is applied to the faceplate; the spot weld changes a physical grain structure of the first heat affected zone from an equiaxed, circular microstructure to a dendrite microstructure; and the physical grain structure transforms back to the equiaxed, circular microstructure away from the spot weld.” The first heat affected zone is required to be formed at or near locations on a “reference shape”, which as stated above, is not expressly stated to be part of the golf club faceplate. The recitation of a spot weld “applied to the faceplate” that “changes a physical grain structure” and the grain “transforms back” suggest functional limitations.  Applicant’s arguments state that the “spot weld” is a structural limitation. However, the specification teaches that the spot weld is removed, grinded, smoothed prior to polishing so no mass is added to the faceplate. Is applicant claiming an intermediate product with the spot weld bead still not removed? If not, how can the spot weld itself be considered a structural limitation if it is removed or grinded so that no mass is added? It is recommended to positively recite the first heat affected zone as a part of the faceplate, and positively recite the intended grain structure of the faceplate as these are defined structural limitations.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711